Citation Nr: 0614346	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular 
disease, including hypertension, to include as secondary to 
service-connected diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for a cardiovascular disease, including 
hypertension.  


FINDINGS OF FACT

1.  The veteran does not currently have a cardiovascular 
disease other than hypertension.  

2.  Hypertension was first diagnosed many years after the 
veteran's separation from service, and several years before 
his diagnosis of diabetes; the preponderance of the evidence 
of record indicates that the veteran's hypertension is not 
related to service or to the veteran's service connected 
diabetes.


CONCLUSION OF LAW

A cardiovascular disease, including hypertension was not 
incurred in or aggravated by active military service; it may 
not be presumed to have been incurred in service; and it is 
not proximately due to or the result of his service connected 
diabetes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated May 2003 and October 
2005.  The originating agency specifically asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the claim is being denied, no additional disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and report of VA examination.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2005).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic then generally a showing of continuity of 
symptomatology after service is required for service 
connection.

Certain chronic diseases, including cardiovascular renal 
disease and hypertension, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a cardiovascular 
disorder, to include hypertension.  In this regard, the Board 
notes that the preponderance of the evidence of record 
indicates that the veteran does not currently have any 
cardiovascular disorder other than hypertension.  In this 
regard, the Board notes the report of the veteran's February 
2002 VA examination, which indicates that, while the 
veteran's stress test showed some evidence of ST depression 
in the inferior and lateral leads, and the veteran reported 
shortness of breath, palpitation and an irregular heart beat, 
examination at that time was unremarkable, without any heart 
murmur, and with a regular rate and rhythm, and the stress 
test was found to be clinically normal.  Thus the veteran was 
found to have no cardiovascular disorder at that time.

In support of his claim that he does have a cardiovascular 
disorder other than hypertension, the veteran has 
specifically pointed to a September 2002 report of outpatient 
treatment, at which time the veteran was seen with complaints 
of infrequent atypical chest pains and mild dyspnea on 
exertion; however, at that time, EKG findings were noted to 
be normal, and the veteran was found to have multiple risk 
factors for coronary artery disease, but not a diagnosis of 
coronary artery disease.  Thus the Board finds that the 
evidence of record indicates that the veteran has not been 
diagnosed with any cardiovascular disorder other than 
hypertension.

As to the veteran's hypertension, initially the Board notes 
that the veteran's service medical records are negative for 
complaints of, or treatment for, hypertension, and the 
veteran was not diagnosed with hypertension until over 20 
years after his service.  There is no clinical evidence 
linking hypertension to service.  The evidence of record does 
not show that the veteran's hypertension is directly or 
presumptively related to service.  

The veteran contends that his hypertension is secondary to, 
or aggravated by, his service connected diabetes.  In this 
regard, the Board points out that, as the veteran's 
hypertension was diagnosed several years before his diabetes, 
his diabetes could not have caused his hypertension.  In this 
regard, the Board notes that the medical evidence of record 
is somewhat unclear as to the exact date that the veteran was 
first diagnosed with hypertension; however, it is clear from 
the record that the veteran was not diagnosed with diabetes 
until October 1995, and hospitalization records from that 
time clearly indicate that the veteran already had a 
diagnosis of hypertension prior to his initial 
hospitalization for diabetes.  Furthermore, the report of the 
veteran's VA examination in February 2002 indicates that the 
veteran himself reported that he was first diagnosed with 
hypertension in the early 1990s.  Thus, the evidence of 
record indicates that the veteran's hypertension preexisted 
his diabetes, and therefore could not have been caused by it.

The veteran has also recently argued that he feels his 
hypertension may be aggravated by his service connected 
diabetes.  However, the Board notes that no medical evidence 
has been presented in support of this theory, and that recent 
outpatient treatment records, while indicating that the 
veteran continues to have a diagnosis of hypertension, and 
continues to take medication for this disability, do not show 
that the veteran's hypertension has increased in severity 
since his diagnosis of diabetes in 1995.  Thus, the Board 
finds no basis on which to grant the veteran service 
connection for hypertension as due to aggravation.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of hypertension, there is no true indication that 
pertinent disability is associated with service or a service-
connected disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, and the first suggestion of pertinent 
disability many years after active duty (but before the onset 
of the service-connected diabetes), relating hypertension to 
service or a service-connected disability would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for a cardiovascular disorder with hypertension, either as 
directly related to service, as secondary to the veteran's 
service connected diabetes, or as aggravated by the veteran's 
service connected diabetes.  As the preponderance of the 
evidence is against the claim, the benefit-of-




the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a cardiovascular disease, including 
hypertension, to include as secondary to service-connected 
diabetes is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


